DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims:

Claim 1:
 A programmable plug system for controlling formation
access in multi stage hydraulic fracturing of oil and gas wells by preprogramming a programmable plug for a particular well to count and to engage, without locking in, autonomously one or more a casing string of that well, in a preprogrammed order, and to allow sequences, sliding sleeve valves being performed, comprising: a programmable plug featuring a microprocessor or microcontroller and sensors; the one or more sliding sleeve valves featuring a section with a specific internal diameter detectable by programmable plug sensors and designed to provide the programmable plug engagement to the Sliding Sleeve Valve from the top or from the bottom, without sliding sleeve valve and providing a sealing surface for the programmable plug; and including an instrumented slick line or wire line winch with a timer synchronized with the programmable plug microprocessor or microcontroller.

Claim 2:
The programmable plug system of claim 1 wherein the programmable plug is preprogrammed for the particular oil and gas well, before it
is disposed into well, to count and to engage autonomously the sliding sleeve valves, one at a time, in the preprogrammed order and according to sequences assigned to the sliding sleeve valves, a particular liding sleeve valves, comprising: a sensors section; an electro-mechanical section; a seal section.

Claim 3:
The programmable plug system of claim 2, wherein the sensor section comprises: a tubular body; at least one battery powered sensor capable of detecting the sliding sleeve valve specific internal diameter; at least one battery powered sensor capable of detecting the direction of movement of the programmable plug.

Claim 4:
	The programmable plug system of claim 2, wherein the sensor section comprises: a tubular body; one, two or more sets of proximity switches positioned apart in the axial direction wherein each set comprises of plurality of proximity switches arranged in radial direction around the longitudinal axis of the tubular body with a sensing face flush with the outer surface of the tubular body the sliding sleeve valves.

Claim 5:
The programmable plug system of claim 2, wherein the sensor section comprises: a tubular body; one, two or more sets of coils positioned apart in the axial direction wherein each coil is wound into a circular groove on the outer surface of the tubular body wherein the outer cylindrical surface of the coil is flush with the tubular body outer surface, and wherein said coils detect the sliding sleeve valves being traversed.

Claim 6:
The programmable plug system of claim 2, wherein the sensor section comprises: a tubular body one, two or more sets of coils positioned apart in the axial direction wherein each set of coils consists of a plurality of individual coils with a coil axis arranged in a radial direction around the longitudinal axis wherein one of the side surfaces of the coils is flush with outer surface of the tubular body wherein said coils detect the sliding sleeve valves being traversed.

Claim 7:
The programmable plug system of claim 2, wherein the sensor section comprises: a tubular body; one or more sets of spring loaded pins wherein said pins are allowed to retract upon mechanical contact with the Sliding Sleeve Valve wherein a sensors head.  

Claim 8:
The programmable plug system of claim 2, wherein the electro- mechanical section comprises; a tubular body with a sealed inner cavity; a battery operated microprocessor or microcontroller connected to one or many sensors programmed to read sensors and record the presence of sliding sleeve valves, record the current number of the Sliding Sleeve Valves being traversed and comparing it against the preprogrammed numbers and sequences,  sliding sleeve valves and, when numbers are matched, actuating a battery powered electric actuator to engage the dogs to the sliding sleeve valves and record the time of the events; a battery powered memory storing preprogrammed numbers and sequences,  sliding sleeve valves; including and the battery powered electric actuator.  

Claim 9:
The programmable plug system of claim 2, wherein the dogs and the seal section comprises: a tubular body; the dogs to engage the sliding sleeve valves; a seal to seal against sliding sleeve valves and insulate pressure below the programmable plug from a an electric actuator to activate and deactivate the dogs; including a wire-line or slick-line connection.

Claim 10:
programmable plug system of claim 1, wherein the the sliding sleeve valve comprises: an outer tubular body with threaded ends to connect in the casing string; the outer tubular body providing fluid communication between inside and outside of the outer tubular body; an inner tubular body which fits into the outer tubular body and closes or opens holes in the outer tubular body by moving axially; the inner tubular body comprises a specific inner diameter section with conical surfaces on both ends of the section allowing the programmable plug to detect and count the sliding sleeves valves, and to engage to the sliding sleeve from the top or from the bottom, without locking in it, depending on the programmed sequence and seal it.

Claim 11:
The programmable plug system of claim 1, wherein instrumented slick line or wire line winch compromises: a coil of steel wire terminated with a connector to connect to the programmable plug; an actuator for turning the coil and pulling the programmable plug upwards or allowing the programmable plug to move downwards by turning the coil in opposite directions; an electronic encoder for measuring slick line/wire line movement; a slick line/wire line tension-meter; a timer synchronized with time recorded by the microprocessor and microcontroller in the Programmable Plug.

Claim 12:
A method for controlling formation access in a multistage hydraulic fracturing of an oil and gas well by a programmable plug system, the method comprising steps of: installing one or more sliding sleeve valves in a casing string at designated depths; preprogramming a number and sequence, sliding sleeve valve installed in the well into a memory of the programmable plug wherein the sliding sleeve valve number corresponds to its position in the casing counted from the top of the well wherein the sliding sleeve valve at the smallest depth is marked as the first and wherein its number is designated as one; disposing the programmable plug into the casing of a wellbore; pumping programmable plug to travel inside the casing towards the bottom of the well; monitoring sensor signals and detecting the programmable plug traversing the sliding sleeve valves and detecting the traverse direction; increasing the current sliding sleeve valve number each time the programmable plug detects that the sliding sleeve valve is traversed in downward direction; comparing the current sliding sleeve valve number with the number and sequence stored in the memory; activating programmable plug to the sliding sleeve valve from the top ,without locking in, when the current sliding sleeve valve number is equal to the number and sequence stored in the memory; confirming the programmable plug was engaged and set and the sliding sleeve valve was open by correlating pressure reading from the pumps; moving the programmable plug up from the Sliding Sleeve valve the dogs are deactivated and the programmable plug ready for the next sequence upwards or downwards depending on programmed sequences, the memory; moving the programmable plug upwards in the casing; decreasing the current sliding sleeve valve number each time the programmable plug detects the passage through the sliding sleeve valve in upward direction; activating the dogs and engaging the programmable plug into the sliding sleeve valve when the current sliding sleeve valve number is equal to the number and sequence stored in the memory; if sequence is to close the sliding sleeve valve, programmable plug engages the sliding sleeve valve from the bottom, without locking in; confirming the engagement of the programmable plug and sliding sleeve valve, and that sliding sleeve valve is open by using a winch rotary encoder and a tension sensor; pulling the programmable plug out of the well with a wire line or slick line winch when the all programmed sequences are accomplished.

In the Specification:
Page 5 the second to the last paragraph:
	Programmable Plug may be used as standalone unit wherein it is pumped down hole with the
pumps on the surface (Fig 6, Item 61) and moved up hole by well pressure. Optionally,
Programmable Plug may be used with wire line or slick line winch (Fig 6, Item 62) for
convenience and enhanced operations. Standard wire line/ slick line connection is part of the
Programmable Plug (Fig 3, Item 38). The winch is an instrumented winch having a rotary encoder and tension sensor.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose nor suggest all the claimed subject matter including the programmable plug for selectively operating the sliding sleeve valves including the winch, sensors and processors.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
7 March 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676